                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CANDACE M. SIMPKINS and
 CATHY CANTRELL,
 Plaintiffs,                                                      Case No. 17–CV–01251–JPG

 v.                                                                    consolidated with

 THILLENS, INC. and                                               Case No. 19–CV–00279–JPG
 DEMOND A. HUNT, JR.,
 Defendants.


                                         JUDGMENT

       This matter having come before the Court, the parties having reached an arms-length

settlement, and the funds having been distributed,

       IT IS HEREBY ORDERED AND ADJUDGED that the claims against Defendants

THILLENS, INC. and DEMOND A. HUNT, JR. are DISMISSED WITH PREJUDICE.


Dated: March 6, 2020                                 MARGARET M. ROBERTIE
                                                     CLERK OF COURT

                                                     s/Tina Gray, Deputy Clerk
Approved by s/J. Phil Gilbert
           J. PHIL GILBERT
           UNITED STATES DISTRICT JUDGE
